EXHIBIT 10.1

 

THIS VERSION HAS BEEN MODIFIED TO OMIT CERTAIN CONFIDENTIAL INFORMATION
OF VISION-SCIENCES, INC., WHICH HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  THE PLACES IN THE DOCUMENT
WHERE INFORMATION HAS BEEN OMITTED ARE MARKED WITH [*].

 

EXCLUSIVE DISTRIBUTION AGREEMENT

 

This Exclusive Distribution Agreement (the “Agreement”) is made as of this 6th
day of August, 2003 by and between Vision-Sciences, Inc., a Delaware corporation
with a principal office located at 9 Strathmore Road, Natick, Massachusetts
01760 (“Company”), and Medtronic Xomed, Inc., a Delaware corporation with a
principal office located at 6743 Southpoint Drive North, Jacksonville, Florida
32216 (“MDTX”).

 

WHEREAS, Company is engaged in developing, manufacturing and marketing medical
devices for use in otorhinolaryngology and related applications; and

 

WHEREAS, Company wishes to appoint MDTX, and MDTX wishes to accept its
appointment as, the exclusive distributor of the Products (as defined below) in
the Field (as defined below), all in accordance with the terms and conditions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.                                       DEFINITIONS

 

1.1                                 “Affiliate” means, in respect of any
specified Person, any other Person which, but only for so long as such other
Person, directly or indirectly, controls, is controlled by, or is under common
control with, such specified Person.  The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, through the ownership of voting securities
or other equity interests, and the terms “controlled” and “common control” shall
have correlative meanings.

 

1.2                                 “Effective Date” means the date that is six
(6) weeks after the date hereof.

 

1.3                                 “Field” means the field of
otorhinolaryngology, as defined by the American Academy of Otorhinolaryngology
and head and neck surgery as and to the extent it is practiced by licensed
otorhinolaryngologists.  By way of example, trans-nasal esophageal applications
practiced by gastroenterologists are outside the Field.

 

1.4                                 “Intellectual Property” means all rights to
patents, software, copyrights, trademarks, trade secrets,

 

--------------------------------------------------------------------------------


 

know-how, concepts, designs, techniques, formulae, inventions, trade names,
labels, trade dress, literature, programs, advertising material or other
documents, materials or information.

 

1.5                                 “Person” means any natural person or any
corporation, partnership, limited liability company, business association, joint
venture or other entity.

 

1.6                                 “Products” means the product or product
groups listed on Annex A attached to and made a part of this Agreement,
improvements and replacements for those products, and such other product or
product groups as shall be added to Annex A pursuant to Section 2.4, provided
that Products shall only include products that are directed to applications
within the Field and that are labeled and intended for use within the Field.

 

1.7                                 “Territory” means the United States of
America and Canada.

 

2.                                       APPOINTMENT OF DISTRIBUTOR; PRODUCTS

 

2.1                                 Company hereby grants MDTX the exclusive
right, effective as of the Effective Date, to distribute, sell, advertise,
promote and market the Products solely to customers practicing within the Field
and for use within the Field and solely to persons and entities that are within
the Territory and for use within the Territory.  MDTX hereby accepts such
appointment.  From the date hereof until the Effective Date, the Company shall
wind up its sales and marketing activities within the Territory and the Field
consistent with the terms of this Agreement.

 

2.2                                 (a)                                  Except
as otherwise permitted under this Agreement and unless and until this Agreement
shall have been terminated in the manner provided herein, the Company agrees not
to, after the Effective Date (i) distribute, market or sell to any Person other
than MDTX, (ii) authorize any other Person other than MDTX to distribute, market
or sell the Products or (iii) enter into any agreement or arrangement for the
private labeling of any of the Products or any product that is identical or
substantially similar in form or function to any of the Products, in each case
of clauses (i) through (iii) above within the Territory and for use or sale
within the Territory and for applications within the Field.  The Company
reserves the right to promote the technology underlying Products, the use and
application of Products and the Company’s role in developing and manufacturing
Products, both within and outside the Territory and Field.  It is agreed that
the Company shall coordinate with MDTX in advance of any promotion or other
publicity of the Products within the Territory and for use or application within
the Field.

 

(b)                                 Without prejudice to any other remedy of the
Company hereunder, upon the failure of MDTX to perform its obligations under
Section 3.1 below with respect to any Product, which failure is not cured within
thirty (30) days of notice thereof to MDTX by the Company, the Company shall not
be restricted from distributing, marketing or selling, or authorizing any Person
other than MDTX to distribute, market or sell such Products within the Territory
and for use or sale within the Territory and for applications within the Field.

 

2.3                                 MDTX shall have the right to perform its
obligations and exercise its rights under this Agreement through one or more of
its Affiliates, and to appoint agents (including Affiliates of MDTX)

 

2

--------------------------------------------------------------------------------


 

to market and sell the Products solely to customers practicing within the Field
and for use with the Field and solely to persons and entities that are within
the Territory and for use within the Territory.  MDTX shall have the right to
appoint subdistributors to perform MDTX’s obligations hereunder in such local
markets where MDTX does not currently maintain a direct sales force.  All such
agents and subdistributors shall be party to agreements with MDTX containing
terms and conditions that are consistent with the terms of this Agreement,
including, without limitation, those provisions relating to the marketing and
sale of Products, the protection of the Company’s confidential information,
trademarks and intellectual property rights and the termination of this
Agreement.

 

2.4                                 (a)  If the Company develops new products
for use and application within the Field and within the Territory (“New
Products”) then the Company and MDTX shall, for a period of 90 days prior to any
commercial launch of such New Product within the Field and within the Territory,
negotiate exclusively and in good faith the reasonable terms and conditions for
adding such New Products to Annex A.  If the parties are unable to agree on the
terms and conditions of sale of such New Products, including a minimum purchase
commitment therefor during the first twelve-month period following such
commercial launch (the “Initial New Product Quota”), then the Company shall be
free to market, distribute and sell such New Products either alone or through
one or more distributors.  If the New Product is of a substitute nature with
respect to an existing Product and otherwise directly competes in the market
with any of the Products (a “Substitute Product”), any minimum purchase
commitment agreed to with respect to such Product shall automatically be
reduced, on a dollar-for-dollar basis, by the sales of such Substitute Product
by the Company (or persons appointed by the Company other than MDTX) over the
same period.  The Company shall report such sales of Substitute Products to MDTX
for purposes of the adjustment to the minimum purchase commitments of MDTX.

 

(b)  If MDTX wishes for Company to develop and manufacture a New Product outside
of Company’s planned product-development process, Company will, upon MDTX’s
request and within a reasonable timeframe, provide to MDTX a quote for the
Company’s development and manufacturing of such New Product.  MDTX shall
promptly notify the Company of its decision whether to request that the Company
develop such New Product and the parties shall negotiate in good faith the terms
and conditions for adding the New Product to this Agreement, including the terms
for the payment of the quoted costs for such development and manufacturing. 
Nothing in this Agreement shall be deemed to require the Company to undertake
any particular product development project and the Company shall have no
liability for any failure to develop New Products either on its own initiative
or pursuant to any request of MDTX, except for such liabilities and obligations
set forth in any definitive agreement or amendment to this Agreement setting
forth the terms and conditions for the development, marketing and sale of such
New Products.

 

3.                                       MDTX’S DUTIES

 

3.1                                 MDTX agrees to:

 

(a)          Use its commercially reasonable best efforts to market, promote,
distribute, sell and support the Products on a continuing basis throughout the
term of this Agreement and throughout the entire Territory.  MDTX’s obligation
to market the Products under this Agreement shall require MDTX, among other
things, to: (i) conduct periodic promotions and obtain usual

 

3

--------------------------------------------------------------------------------


 

and customary market feedback (but without the requirement of MDTX to undertake
or requisition any formal studies from third parties) with respect to the
Products, (ii) maintain a well-staffed and appropriately supervised sales force,
(iii) utilize its existing training facilities and programs to present
live-demonstration courses relating to the Products, (iv) maintain adequate
levels of Product inventory, and (v) feature the Products in its catalogs and
other promotional materials and on each of its appropriate websites, at trade
shows, congresses and similar conferences, and at sales and training courses and
programs for MDTX sales and marketing personnel.

 

(b)         Carry out the marketing, promotion and sale of the Products in the
Territory efficiently and in an orderly and regulated manner.

 

(c)          Refrain from selling or promoting in the Territory products that
are directly competitive with the Products, and from marketing or promoting the
Products in the Territory in a manner that is inferior to the manner in which
MDTX markets and promotes any other of its products, including without
limitation its other otorhinolaryngological products that are distributed or
sold by MDTX in the Territory.  By way of example, no products currently
marketed and sold by MDTX in the Territory and within the Field as of the date
of this Agreement and featured in MDTX’s most recent product catalogue, a copy
of which has been provided to the Company for the purposes hereof, are directly
competitive with the Products within the meaning of this Section 3.1(c).

 

(d)         Refrain from making any oral or written statements or
representations that vary from the specifications, instructions, warranties or
representations given or made in this Agreement by Company to MDTX with respect
to Products.

 

(e)          Not modify, adulterate, misbrand, alter or remove labels from
Products.

 

(f)            Refer to the Company within five (5) working days any inquiry
(other than a purchase order or potential purchase order originating within the
Territory) from the public, any governmental authority, any trade association or
any news media, publication or reporter concerning the Products or the Company.

 

(g)         Not take any action detrimental to the reputation or goodwill of the
Products and/or the Company.

 

(h)         Promptly notify the Company in writing of any and all modifications,
design changes or improvements to the Products (collectively, “Ideas”) suggested
by any customer, employee, subdistributor or agent of MDTX for any purpose,
except those that, in the reasonable opinion of MDTX, are of no commercial value
to either party.  In the event that the Company agrees to incorporate any such
Idea into a Product or New Product, then to the extent that MDTX has, obtains or
derives any rights or benefit in or to any such Idea by MDTX, its employees,
agents, customers or other persons, MDTX hereby grants to the Company a
perpetual, irrevocable, royalty-free, transferable and nonexclusive license to
use for any purpose such Idea, without the payment of any additional
consideration thereof

 

4

--------------------------------------------------------------------------------


 

either to MDTX or to any such persons, except to the extent, and then only to
the extent, required by applicable law or as set forth below.  MDTX shall cause
each of its employees, agents and subdistributors to execute invention
assignment agreements with respect to any Ideas.  To the extent that the Company
agrees to incorporate an Idea developed by MDTX and based on valid claims in
patents or patent applications filed by or on behalf of MDTX or its Affiliates
(each such Idea, an “Invention”) into a Product or New Product which MDTX does
not have the right to distribute or sell hereunder, or from such time as MDTX’s
right to distribute and sell such Product or New Product is terminated or
otherwise lapses, the Company shall license the use and application of such
Invention for any purpose, on a non-exclusive, perpetual, irrevocable and
transferable basis, in exchange for a royalty based on a percentage of the
annual net sales of such Products or New Products incorporating such valid
claims in patents or patent applications, ranging from 2% to 4%, as determined
by an independent arbitrator mutually selected by the parties, who shall base
his or her decision on factors typically taken into account in determining
reasonable royalties.  To the extent that MDTX develops any Invention which the
Company has not agreed to incorporate into a Product, the Company shall have the
option to license the use and application of such Invention for any purpose, on
a non-exclusive, perpetual, irrevocable and transferable basis, in exchange for
a royalty based on a percentage of the annual net sales of products
incorporating valid claims in patents or patent applications granted or filed,
as the case may be, with respect to such Invention, ranging from 2% to 4%, as
determined by an independent arbitrator mutually selected by the parties, who
shall base his or her decision on factors typically taken into account in
determining reasonable royalties.  The Company’s obligation to pay royalties
hereunder with respect to a product incorporating an Invention shall continue
until the expiration of the patent applicable to such Invention.  In no event
shall royalties be payable hereunder with respect to Ideas that are not
Inventions (i.e., based on valid claims in unexpired patents or patent
applications filed by or on behalf of MDTX or its Affiliates).

 

(i)             Not commence or initiate, or cause to be commenced or initiated,
any engineering, research, development or other technical activities on any of
the Products or otherwise utilizing the Company’s intellectual property without
the prior written consent of the Company.

 

(j)             Consistent with established industry standards and applicable
laws, not pay or make gift of value, directly or indirectly, to any officer,
employee or agent of a political party, government or administrative or
governmental agency or to any candidate for public office, for the purpose of
obtaining or retaining business related to the Products.

 

3.2                                 MDTX will comply, and will cause each agent
appointed by it to comply, in all material respects with all applicable federal,
state and local laws, rules, regulations and orders of all governmental
authorities affecting the sale and distribution of the Products, as they are
presently in effect and as they may be revised or supplemented from time to
time.

 

3.3                                 MDTX will, and will cause each agent
appointed by it to, adhere to good and sound business practices and carry out
its duties under this Agreement according to the highest standards of
professional business conduct.

 

5

--------------------------------------------------------------------------------


 

3.4           Any and all marketing, promotional, sales and administrative
costs, including any costs associated with attendance at or participation in
trade shows, congresses or similar conferences, shall be borne by MDTX at its
own expense.

 

4.                                       COMPANY’S COVENANTS AND DUTIES

 

4.1                                 Company agrees to:

 

(a)          Inventory and ship Products upon order and request of MDTX and in
accordance with MDTX’s instructions.

 

(b)         Regularly inform MDTX about available displays, literature and other
promotional and advertising material, as the Company deems suitable for MDTX in
marketing Products for use in the Field.  The Company shall, upon MDTX’s
reasonable request, deliver such available artwork, pictures, graphic design
files and other promotional and advertising materials.  Such deliveries will be
free of charge, except for freight and insurance.  MDTX is encouraged and
allowed to issue, at its own expense, any materials related to the Products,
provided that MDTX shall obtain written approval from the Company for each such
item prior to issuance, which approval from the Company shall not be
unreasonably withheld or delayed.

 

(c)          Label Products in accordance with this Agreement.

 

(d)         Comply in all material respects with all applicable federal, state
and local laws, rules, regulations and orders of all governmental authorities
affecting the manufacture, labeling, inspection and sale of the Products, as
they are presently in effect and as they may be revised and/or supplemented from
time to time.

 

(e)          Staff and maintain a service and repair facility for the purpose of
repairing and/or replacing Products that are within or outside of their warranty
period.  MDTX shall advise Company of Products requiring repair or replacement
and shall forward such Products to Company’s designated facility, but only after
obtaining from the Company a return authorization approval pursuant to customary
return procedures established from time to time by the Company.  Company shall
inspect the Products and make necessary repairs or replacement, as appropriate,
at its facilities and return the repaired or replacement Product to MDTX within
thirty (30) business days of receipt of repair authorization from MDTX.  For
Products repaired and/or replaced that are within their warranty scope and
period, Company shall bear all costs and expenses relating to servicing such
Products (including, without limitation, shipping and handling costs from MDTX
to Company and back to MDTX).  For Products repaired that are outside their
warranty scope or period, Company shall charge MDTX its standard time and
materials rate, plus shipping and handling.

 

(f)            Subject to clause (d) of this Section, incorporate any
modifications and improvements that Company makes to any of its products into
the Products if so desired by MDTX and make

 

6

--------------------------------------------------------------------------------


 

the changed Products immediately available to MDTX.  If MDTX requests that
Company make modifications or improvements to the Products, such changes shall
be made only if mutually agreed to by Company and MDTX (including, without
limitation, concerning price).

 

(g)         Provide training to MDTX’s product managers and sales
representatives on an as-needed and reasonable basis to enable MDTX to promote
the sale of the Product.  Such training will be conducted at MDTX’s facilities,
and will be provided without charge to MDTX, except for the reimbursement of
reasonable out-of-pocket expenses of the Company.  In addition, Company will
provide to MDTX Product updates and service bulletins as they become available.

 

(h)         Provide MDTX Products for use as demonstration equipment and for
training purposes (x) at the transfer prices specified on Annex A hereto less
(i) [*] (y) [*].  Purchases of demonstration equipment at unit levels above the
amounts specified above shall be at the transfer prices set forth on Annex A
hereto.  Except as specifically set forth in Section 5.1(a), sales of
demonstration equipment shall not count toward any minimum purchase obligations
under Section 5.1.

 

(i)             Consistent with established industry standards and applicable
laws, not pay or make gift of value, directly or indirectly, to any officer,
employee or agent of a political party, government or administrative or
governmental agency or to any candidate for public office, for the purpose of
obtaining or retaining business related to the Products.

 

4.2                                 The Company shall provide MDTX with all
technical and clinical information related to and necessary for the sale of the
Products that the Company has in its possession without any requirement of the
Company to produce or requisition any formal studies, data or information.  The
Company shall be entitled to withhold any information that the Company
determines, in its sole discretion, constitutes trade secrets of the Company.

 

4.3                                 The Company reserves the right to change a
Product or its specifications without payment of compensation to MDTX, so long
as such changes do not affect the efficacy, safety, form, fit or function of the
Product or require regulatory approval or amendment.  If such changes do affect
the efficacy, safety, form, fit or function of a particular Product, or require
regulatory approval or amendment, the Company shall not be entitled to make such
change without the prior written consent of MDTX, which consent shall not be
unreasonably withheld.  The Company shall provide MDTX with ninety (90) days’
advance notice of any changes of Products to the extent possible.

 

4.4                                 The Company will adhere to good and sound
business practices and will carry out its duties under this Agreement according
to the highest standards of professional business conduct.

 

7

--------------------------------------------------------------------------------


 

5.                                       ORDERING, SUPPLY, PRICE AND PAYMENT

 

5.1                                 Minimum Purchase Commitments.

 

(a)                                  Within thirty (30) days following the
Effective Date, MDTX shall issue to the Company a purchase order for the first
twelve months following the Effective Date (the “Initial Period”), providing for
MDTX to purchase pursuant to such purchase order during the Initial Period no
fewer than [*]of the Company’s Slide-On Sheath with the Company’s catalog number
22-xxxx (hereinafter, the “Basic ENT Sheath”) at a price of [*] per individual
unit, and no fewer than [*] of the Company’s ENT—2000 Nasopharyngo-Laryngoscope
(catalog no. 02-2302) at a price of [*] per unit, of which [*] of such flexible
scopes shall be purchased by MDTX pursuant to Section 4.1(h)(ii) at a [*] (the
“Initial Quota”).  References in this Section 5.1 to “individual units” of a
Product refer to a single unit of such Product and do not refer to a single
package that may contain one or more single units that are packaged and sold
together under one catalog number.  MDTX shall be obligated to purchase the
Products during the Initial Period according to the delivery schedule set forth
on Annex C.  The minimum purchase requirements of this Section 5.1 shall only
apply to and be satisfied by sales of Products for use and sale within the
United States, and shall not apply to or be satisfied by sales of Products for
use and sales in Canada.

 

(b)                                 If MDTX fails to purchase, during each
successive 12-month period following the Initial Period (each such period, a
“Quota Period”), the minimum dollar amounts of Products (the “Quota”), at a
reduced transfer price for the Basic ENT sheaths of the greater of (i) [*] (as
set forth on Annex A) or (ii) [*] of the average selling price of the sheaths by
MDTX during the immediately preceding Quota Period, which minimum dollar amounts
shall be negotiated in good faith between the parties hereto ninety (90) days
prior to the expiration of the Initial Period or any successive Quota Period, as
applicable, then the Company shall have the right and option, in its sole
discretion, to (x) terminate the exclusivity of this Agreement upon written
notice to MDTX or (y) terminate this Agreement upon written notice to MDTX,
provided that if this Agreement is so terminated, MDTX shall be allowed to
continue sales of Products hereunder on a nonexclusive basis for a period of six
(6) months following the date of such termination, solely for the purpose of
reducing its existing Product inventory (but the Company shall not be obligated
to ship any Products to MDTX after the date of such termination, regardless of
the date of the purchase order therefor).  If the parties are unable to agree on
the Quota for any Quota Period at least forty five (45) days prior to the
scheduled start of such Quota Period, then the Quota for such Quota Period shall
be [*] of the greater of the Quota for or MDTX’s Product sales during the
immediately previous Quota Period (or during the Initial Period, for the first
Quota Period following the Initial Period).

 

(c)                                  Prior to the introduction of any New
Product to the market, the Company and MDTX shall jointly conduct, or cause to
be conducted, a market study to determine the pricing and the Initial New
Product Quota for such New Product, which study will be funded by MDTX.  Based
on the result of such market study, and on the Company’s current and reasonable
expectations regarding the Company’s productions costs for the New Product, the
Company and MDTX shall agree on the Initial New Product Quota and on transfer
pricing to MDTX that is expected to give MDTX a gross margin on sales of the New
Product to end users of at least [*].  If MDTX fails to purchase (i) during the
first 12-month period following first commercial launch of any New Product (the
“Initial New Product Period”), no less, in terms

 

8

--------------------------------------------------------------------------------


 

of dollars, of such New Product than set forth in the Initial New Product Quota,
and (ii) during each 12-month period following the Initial New Product Period
(each such period, a “New Product Quota Period”), such dollar amounts of the New
Product as shall be negotiated in good faith between the parties hereto (the
“New Product Quota”) ninety (90) days prior to the expiration of the Initial New
Product Period or successive New Product Quota Period, as applicable, then the
Company shall have the right and option, in its sole discretion, to (x)
terminate the exclusivity of this Agreement upon written notice to MDTX or (y)
terminate this Agreement upon written notice to MDTX, provided that if this
Agreement is so terminated, MDTX shall be allowed to continue sales of Products
hereunder on a nonexclusive basis for a period of six (6) months following the
date of such termination, solely for the purpose of reducing its existing
Product inventory (but the Company shall not be obligated to ship any Products
to MDTX after the date of such termination, regardless of the date of the
purchase order therefor).  If the parties are unable to agree on the New Product
Quota for any New Product Quota Period at least forty five (45) days prior to
the scheduled start of such New Product Quota Period, then the New Product Quota
for such new Product Quota Period shall be [*] of the greater of the New Product
Quota for or MDTX’s New Product sales during the immediately previous New
Product Quota Period (or during the Initial New Product Period, for the first
New Product Quota Period following the Initial New Product Period).

 

5.2                                 MDTX shall provide to Company, on a
quarterly basis, a rolling twelve-month forecast of Products it expects to
purchase.  MDTX shall also provide to Company, on a bi-annual basis, a blanket
purchase order setting forth MDTX’s expected purchase volume, in U.S. Dollars,
for the subsequent six-month period based on the forecasted Product mix. 
Together with the blanket purchase order, MDTX shall provide to Company a
Min-Max Spreadsheet substantially in the form attached to this Agreement as
Annex B (the “Min-Max”).  For each Product item, the Min-Max will show a range
of inventory levels (i.e., minimum-maximum) of finished goods that Company shall
maintain in stock at its facility for immediate shipment to MDTX; the Min-Max
will also show a target stocking level that MDTX will retain in inventory at its
Jacksonville, Florida facility and at its Mississauga, Ontario facility.  MDTX
will deliver to Company, on a bi-weekly basis, a completed Min-Max indicating
the type and quantity of Products needed for shipment by Company to MDTX, and
Company shall ship Product to MDTX within five (5) business days from receipt of
the applicable Min-Max.  The Company shall at all times maintain inventory
levels reasonably adequate to meet its obligations under Section 4.1(a) and the
requirements of the Min-Max.  MDTX’s minimum purchase commitments hereunder
shall be tolled for any period during which the Company is unable to ship
Products in accordance with its obligations under Section 4.1(a) (including in
connection with the initial order placed by MDTX in accordance with
Section 5.1(a) above) and any Quota Period (or Initial Period, as applicable) in
respect of which such minimum purchase commitments shall apply shall be extended
by the amount of time during which the minimum purchase periods have been so
tolled.

 

5.3                                 Upon shipment, Company shall promptly
invoice MDTX in U.S. Dollars.  Payment for Products shall be in U.S. Dollars and
is due net thirty (30) days from shipment of the Product by the Company;
provided that MDTX shall be entitled to a [*] on any amounts paid and received
by the Company within [*].  Late payments will be assigned a monthly service fee
equal to [*] of the amount due.  Persistent failure to pay invoices when due
shall constitute a material breach of this Agreement.

 

9

--------------------------------------------------------------------------------


 

MDTX shall pay all invoices in full according to the stated terms.  Company will
issue credits for any rejected Product pursuant to Section 5.7 below that MDTX
may use to reduce payment of future invoices.

 

5.4                                 Prices for the Products ordered by MDTX from
Company shall be as set forth in Annex A to this Agreement.

 

5.5                                 All prices and charges for Products are FOB
designated Company facility.  Title to Products delivered hereunder and all
risks of loss or damage thereto shall pass to MDTX upon shipment from Company’s
facility.

 

5.6                                 Company shall package Products in accordance
with good commercial practices and mutually agreed specifications, and in a
manner sufficient to withstand the rigors of transportation.

 

5.7                                 MDTX shall have the right, within fifteen
(15) days from receipt, to reject any Product that does not meet Company’s
published specifications or any applicable laws or regulations or that is
otherwise defective.  Any such rejection shall be accomplished by a notice from
MDTX identifying and specifying, in reasonable detail, the Product rejected and
the reasons for rejection.  Any Product rejected by MDTX shall be made
available, on reasonable notice and during normal business hours, for inspection
by Company or its representatives in a manner consistent with the Company’s
return authorization procedures established from time to time and as previously
communicated to MDTX.  Company will replace any rightfully rejected Product free
of charge and will indemnify MDTX for reasonable out-of-pocket expenses
(including freight and customs clearance, if any) incurred by MDTX in connection
with (a) shipment of replacement Product to the same location and (b) shipment
of the nonconforming Product back to Company (if so requested by Company and
then pursuant to the Company’s return authorization approval procedures).  In
the event of a rejection of defective Product, Company shall ship replacement
Product within seven (7) days of its receipt of the rejected Product from MDTX,
or such longer period of time as may be reasonable under the circumstances.

 

6.                                       WARRANTIES; INDEMNITY

 

6.1                                 Company hereby represents and warrants to,
and covenants with, MDTX as follows:

 

(a)                                  Ownership.  Company is the sole and
rightful owner of all right, title and interest in and to the Products or
otherwise has the unrestricted right to grant to MDTX the rights granted in this
Agreement without violating any rights of any third party.  There are no actual
or threatened claims against any of the Products and no demands of any person or
entity pertaining to any of the Products.  No proceedings have been threatened,
instituted or are pending that challenge the rights of Company in the Products. 
Company has not been charged with infringement or violation of any Intellectual
Property right of any person or entity, and, to the Company’s knowledge, is not
infringing any Intellectual Property right of any person or entity in connection
with the manufacture, use, sale or other disposition of any of the Products.

 

(b)                                 Product Warranty.  The Products have been
and shall be designed, manufactured, labeled, packaged and sold to MDTX in
accordance with the Company’s quality system, all applicable laws and
regulations of the United States and Canada, all applicable ISO-9001, EN-46001
and ISO 13485

 

10

--------------------------------------------------------------------------------


 

certification or successor requirements, and all other applicable manufacturing
requirements.  Company further represents and warrants to MDTX that Company’s
manufacturing and quality system is in compliance with the Quality System
Regulations promulgated by the U.S. Food and Drug Administration (or any
successor requirements) and has been certified to be in compliance with the
standards set forth in ISO-9001 and EN-46001, as the same may be amended or
superceded by ISO 13485.  Once per year during the Initial Term (as hereafter
defined) of this Agreement or any renewal thereof, the Company shall provide
MDTX’s regulatory personnel reasonable access to the facilities and records of
the Company for the purpose of confirming the Company’s and the Products’
compliance with all applicable laws and regulations.  The Products shall, for a
period of time (as specified by Company for its products in its relevant
published specifications) from date of sale by MDTX (or its subdistributor or
agent) to the customer, be free from defects in material and workmanship and
remain in good working order, and function properly and in conformity with the
terms of this Agreement and with published specifications and documentation. 
Company shall inform MDTX in writing of the warranty periods applicable to all
of its products.  Company shall, at the request of MDTX, its customer or
end-user, promptly repair or replace at its sole cost and expense any Product
found to be defective (in accordance with the above) within the applicable
warranty period.  MDTX may pass such Company warranty to its customers and to
end-users.

 

(c)                                  Disclaimer.  THE COMPANY MAKES NO
REPRESENTATION OR WARRANTY WITH REGARD TO ANY PRODUCT OR OTHER ITEM FURNISHED
UNDER THIS AGREEMENT EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT.  EXCEPT
AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THE COMPANY DISCLAIMS AND MDTX WAIVES
AND RELEASES ALL RIGHTS AND REMEDIES OF MDTX AND ALL WARRANTIES AND OBLIGATIONS
OF THE COMPANY, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO
ANY PRODUCTS OR OTHER ITEMS DELIVERED BY OR ON BEHALF OF THE COMPANY PURSUANT TO
THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IMPLIED WARRANTY ARISING
FROM COURSE OF PERFORMANCE, COURSE OR DEALING OR USAGE OF TRADE, AND ANY IMPLIED
WARRANTY OF NONINFRINGEMENT.

 

(d)                                 No Royalties.  No royalties or other amounts
will be payable by MDTX to others as a result of this Agreement or any of the
transactions contemplated hereby.

 

6.2                                 Infringement Indemnity.  Company, at its own
expense, shall defend, indemnify and hold harmless MDTX, its subsidiaries,
affiliates or permitted assignees, and their respective directors, officers,
employees, agents, permitted subcontractors, representatives, successors and
permitted assigns, and defend any action brought against same with respect to
any claim, demand, cause of action, debt or liability, including attorneys’
fees, based upon a claim that any Product infringes or violates any Intellectual
Property right of any third party (an “Infringement Claim”).  MDTX may, at its
own expense, assist in such defense if it so chooses, provided that, as long as
Company can demonstrate sufficient financial resources, Company shall control
such defense and all negotiations relative to the settlement of any such claim. 
MDTX shall promptly provide Company with written notice of any claim which MDTX
believes falls within the scope of this Section 6.2.  In the event that the
Product, or any portion thereof, is held to infringe and its use is enjoined,
Company shall have the obligation to, at its option and expense,

 

11

--------------------------------------------------------------------------------


 

(i) modify the infringing Product without impairing in any material respect the
functionality or performance, so that it is non-infringing, (ii) procure for
MDTX the right to continue to distribute, sell, advertise, promote, market and
otherwise commercialize the infringing Product, or (iii) replace said Product
with equally suitable, non-infringing product.  If none of the foregoing
alternatives are available to Company, the Company shall repurchase from MDTX at
the price charged to MDTX by the Company, all Products that are in good and
saleable condition and are in unopened, undamaged, sterile packages.  Except as
set forth above, the Company shall have no further liability to MDTX with
respect to any Infringement Claim.

 

7.                                       RELATIONSHIP

 

The relationship between Company and MDTX is that of independent contractors. 
Nothing contained in this Agreement shall be construed to imply a joint venture,
partnership, or principal-agent relationship between the parties; and neither
party by virtue of this Agreement shall have any right, power or authority,
express or implied, to act on behalf of or enter into any undertaking binding
the other party, and Company and MDTX shall each refrain from making any
representations to the contrary.  Except as otherwise set forth herein, all
costs of each party’s operations, including but not limited to salaries, wages,
taxes (corporate, service, employment, franchise, etc.) and employee benefits of
each party and its employees shall be paid solely by such party, and the other
party hereto shall have no liability or responsibility therefor.

 

8.                                       TERM AND RENEWAL

 

Subject to earlier termination as provided in Section 9 of this Agreement, the
term of this Agreement shall commence on the date hereof and continue in full
force and effect until the third (3rd) anniversary of the Effective Date (the
“Initial Term”).  Thereafter, this Agreement will automatically be renewed for
successive one (1) year periods unless either party notifies the other party in
writing at least ninety (90) days prior to the end of the Initial Term or any
renewal thereof that it does not wish to extend this Agreement.  The Initial
Term and any renewal thereof, if any, are collectively referred to as the
“Term.”

 

9.                                       TERMINATION

 

9.1                                 Each party shall have the right to terminate
this Agreement if the other party is in material breach of any term or condition
herein.  A party that materially breaches this Agreement shall be given written
notice of such breach by the other party and shall have the opportunity to take
remedial action within a period of sixty (60) days or other longer period
defined in such notice.  If the breaching party fails to remedy the breach
within such sixty (60) day or other longer defined period, the other party shall
have the right to immediately terminate this Agreement.

 

9.2                                 If either party becomes insolvent or files,
or has filed against it, any petition under any bankruptcy or insolvency law or
similar law which is not dismissed or stayed within sixty (60) days, is adjudged
bankrupt or insolvent or the like, makes or attempts to make an assignment for
the benefit of creditors or the like, or a trustee in bankruptcy or a receiver
is appointed for either party, the other party shall have the right to
immediately terminate this Agreement.

 

12

--------------------------------------------------------------------------------


 

9.3                                 Any expiration or termination of this
Agreement shall not alter the rights, duties and obligations of the parties for
any purchase orders placed by MDTX, or amounts due, prior to the date of such
expiration or termination, nor shall it affect the rights of end-users of the
Products.

 

9.4                                 Upon termination or expiration of this
Agreement, MDTX shall have the right to sell its existing, saleable inventory of
Products in the market, and MDTX shall be obligated to purchase from Company
finished goods Products held in inventory by Company up to the “maximum”
quantity indicated in the most recent Min-Max provided by MDTX to Company.  MDTX
shall retain the rights under this Agreement necessary for it to sell its
remaining inventory of Products and Company shall provide the necessary
materials and support to assist MDTX in doing so.

 

9.5                                 If any of the Products sold by MDTX is
recalled from the market or withdrawn from sale within the Territory for reasons
of product safety or quality as determined by any applicable governmental
authority or by mutual agreement of the parties, any minimum purchase commitment
or Quota with respect to such Product shall be suspended until 90 days after the
date on which the Product has been re-introduced into the market.

 

10.                                 PRODUCT LABELING, REGISTRATION

 

10.1                           Product Labeling.   All Products shall be
marketed and sold under MDTX’s name and logos, provided that all Products and
Product packaging shall also prominently and conspicuously bear the name of the
Company and the Company’s logo, and shall also contain such other designations
of the Company, including identification of the Company as the manufacturer of
the Products, and the country of manufacture, where applicable, as may be
necessary to comply with Title III of the Medical Device User Fee and
Modernization Act of 2002 (P.L.107-250).  MDTX shall sell the Products in the
same condition as they are delivered to it and shall not alter, deface, remove,
cover up or mutilate in any manner whatsoever any trademark, serial or model
number, the words “patent pending” and/or “patent” and/or the patent number,
copyright symbol and any other reference to the Intellectual Property rights of
the Company which the Company may attach or fix to or make part of the
Products.  So long as the requirements of this Section 10.1 are otherwise
complied with, and subject to MDTX’s obligations under Section 12.2 hereof, MDTX
shall be entitled to affix to Products such additional labels as it shall deem
reasonably necessary to identify MDTX as the distributor of the Products,
provided, that, the Company shall have approved in writing in advance of such
labeling, such approval not to be unreasonably withheld.

 

10.2                           Product Registration.  Company shall obtain and
maintain all necessary registrations, licenses and permits for the Products with
health and other competent authorities that may from time to time be required by
law, regulation or otherwise throughout the countries and regions of the
Territory in which MDTX is promoting, advertising and selling the Product within
a six-month time period.  Any such registrations, licenses or permits shall be
in the name of Company unless prohibited by law, in which case they shall be
held in trust by MDTX acting as in-country caretaker for Company, and shall be
subject to transfer, cancellation, modification or supplement for Product
changes at Company’s direction.  The cost and expense of obtaining such
registration shall be the responsibility of Company.  Company shall provide,
free of charge, such samples of Products, data and investigation reports and all

 

13

--------------------------------------------------------------------------------


 

other documentation as it possesses to the extent that they are required by
local law and will facilitate registration throughout the Territory.  Company
shall also obtain the appropriate approval of all governmental control agencies
as required throughout the Territory for any purchases and sales contemplated by
this Agreement, and specifically Company shall obtain all necessary approvals
for the importing, storing and selling of Products subject to sterile
conditions.

 

11.                                 RECALLS; COMPLAINTS

 

11.1                           MDTX shall provide the Company, on a quarterly
basis, a list of MDTX customers, including customer contact information and the
lot numbers and models of Products purchased by such customers, for the purpose
of being able to track Products in the event of a Product recall otherwise to
ensure that the Company is able to comply with any statutory or other obligation
in respect of Products sold hereunder.  In the event of a recall, MDTX must
provide the above-mentioned information within forty-eight (48) hours.  In this
regard, MDTX agrees to advise the Company within forty-eight (48) hours of each
complaint that MDTX may receive or become aware of concerning the Products,
including any complaint that any of the Products may have been associated in any
way with an injury or death to a user or patient or may have been associated
with an incident that could likely cause serious health problems or death.  MDTX
agrees to work with and cooperate with the Company to resolve complaints.  In
the event of a Product recall, Company shall promptly reimburse MDTX for all
reasonable costs and expenses incurred by MDTX in connection with any such
recall.  Each of the Company and MDTX shall notify the other and the appropriate
governmental agencies within the Territory of any reportable product incident of
which either the Company or MDTX becomes aware.

 

11.2                           MDTX shall handle all customers’ complaints with
a view of securing and maintaining the goodwill of the Company and of the
Products, and shall record all complaints in detail and promptly submit the same
to the Company for its review, as set forth above.  Company shall be responsible
for investigation of the reports and submission of U.S. Medical Device Reports
(21 CFR Part 803), and/or other governmental agency reports as required by
applicable law or regulation within the Territory.

 

12.                                 INTELLECTUAL PROPERTY

 

12.1                           Company shall have and shall retain at all times
all rights in and to its Intellectual Property relating to the Products.

 

12.2                           Company and MDTX acknowledge and agree that MDTX
will market and sell the Products under the Company’s and MDTX’s trademarks, as
mutually agreed by the parties; provided that in connection with any promotional
or other Product related materials or events, MDTX shall use reasonable efforts
to prominently depict or display the Company’s name, logo and Product related
trademarks or service marks, and indicate that the Products have been
manufactured by the Company using the Company’s proprietary technologies and all
packaging and physical embodiments of the Product shall display the Company’s
mark.  Any use of any trademarks or service marks that are owned by the Company
in any such promotional materials shall be accompanied by an appropriate legend
indicating that such trademarks and service marks are the property of the
Company.

 

14

--------------------------------------------------------------------------------


 

13.                                 REPRESENTATIONS, WARRANTIES AND COVENANTS OF
COMPANY

 

Company hereby represents, warrants and covenants to MDTX that:

 

13.1                           Company and its employees have all necessary
rights, authorizations or licenses to perform their obligations hereunder and to
provide all related materials and services required under this Agreement.

 

13.2                           Each Product shall be manufactured and/or
developed in a manner consistent with good commercial practice and regulations
and guidelines of the U.S. Food and Drug Administration for such medical
devices, free from defects in material and workmanship, and shall conform to all
applicable laws and regulations relating to medical devices and to the Product’s
published specifications.

 

13.3                           Company does not have any obligations or
liabilities that might reasonably be expected to have a material adverse effect
on its ability to perform its obligations hereunder.

 

13.4                           There are no actions, suits, or proceedings
instituted or pending or, to the best knowledge of Company’s management,
threatened against Company that might reasonably be expected to have a material
adverse effect on the ability of Company to perform its obligations hereunder.

 

13.5                           Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, and is duly qualified to do business in all jurisdictions where
it does business, and has all requisite corporate power and authority to
execute, deliver and perform the terms of this Agreement.

 

13.6                           The execution, delivery and performance of the
obligations of this Agreement have been validly authorized by all necessary
corporate action of the Company, and this Agreement represents the Company’s
valid and legally binding obligation.

 

13.7         The execution, delivery and performance of the obligations of this
Agreement by the Company in accordance with the terms of this Agreement do not
and will not conflict with or otherwise violate the terms of any other agreement
to which the Company is a party.

 

14.                                 REPRESENTATIONS, WARRANTIES AND COVENANTS OF
MDTX

 

MDTX hereby represents, warrants and covenants to Company that:

 

14.1                           MDTX and its employees have all necessary rights,
authorizations or licenses to perform their obligations hereunder and to provide
all related materials and services required under this Agreement.

 

14.2                           MDTX does not have any obligations or liabilities
that might reasonably be expected to have a material adverse effect on its
ability to perform its obligations hereunder.

 

14.3                           There are no actions, suits, or proceedings
instituted or pending or, to the best knowledge of MDTX’s management, threatened
against MDTX that might reasonably be expected to have a material adverse effect
on the ability of MDTX to perform its obligations hereunder.

 

15

--------------------------------------------------------------------------------


 

14.4                           MDTX is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, and in all jurisdictions where it does business, and has all
requisite corporate power and authority to execute, deliver and perform the
terms of this Agreement.

 

14.5                           The execution, delivery and performance of the
obligations of this Agreement have been validly authorized by all necessary
corporate action on the part of MDTX, and this Agreement represents MDTX’s valid
and legally binding obligation.

 

15.                                 LIMITATION OF LIABILITY

 

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR FOR LOST
PROFITS, SAVINGS, USE, OPPORTUNITY OR REVENUES OF ANY KIND, OR ANY OTHER
COMMERCIAL DAMAGE, WHETHER OR NOT THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES OCCURRING, AND WHETHER SUCH DAMAGES ARISE FROM CONTRACT,
NEGLIGENCE, TORT OR OTHERWISE.  TO THE EXTENT THAT A PARTY HERETO IS HELD LIABLE
TO ANY THIRD PARTY FOR ANY SUCH PUNITIVE OR CONSEQUENTIAL DAMAGES AS A RESULT OF
ANY ACT OR OMISSION OF THE OTHER PARTY HERETO SUBJECT TO THE INDEMNIFICATION
PROVISIONS OF SECTIONS 6.2 AND 16, SUCH DAMAGES SHALL NOT SOLELY BY VIRTUE OF
THIS SECTION 15 BE EXCLUDED OR DISCLAIMED.

 

16.                                 INDEMNIFICATION

 

16.1                           MDTX shall indemnify and defend Company, its
affiliates, and their respective directors, officers, representatives,
employees, agents, subcontractors, successors and assigns, against and hold them
harmless from any liability, damage, cost or expense resulting from any claim
made by any third party (including, without limitation, any claim alleging
personal injury or property damage) attributable to any breach of this Agreement
by MDTX or to any intentional or negligent act or omission of MDTX, its
employees, agents, or subcontractors in the performance of this Agreement,
except to the extent that a claim is caused by the negligence or willful
misconduct of Company, its employees, agents, or subcontractors.

 

16.2                           Company shall indemnify and defend MDTX, its
affiliates, and their respective directors, officers, employees, agents,
subcontractors, successors and assigns, against and hold them harmless from any
liability, damage, cost or expense resulting from:

 

(a)          any claim made by any third party (including any claim alleging
personal injury or property damage) attributable to any breach of this Agreement
by Company or to any intentional or negligent act or omission of Company, its
employees, agents, or subcontractors in the performance of this Agreement,
except to the extent that a claim is caused by the negligence or willful
misconduct of MDTX, its employees, agents, or subcontractors;

 

(b)         any third party claim for bodily injury, including death, or
property damage caused by defects in design or manufacture of the Products,
except to the extent a claim is caused by

 

16

--------------------------------------------------------------------------------


 

the negligence or willful misconduct of MDTX in its sale, distribution or
handling of the Products; and

 

(c)          any Product recalls or replacements by any competent government
authority or other agency deemed appropriate by mutual agreement of Company and
MDTX, except to the extent such recall or replacement is caused by the
negligence or willful misconduct of MDTX in its sale, distribution or handling
of the Products.

 

16.3                           In the event of any claim subject to the
indemnification provisions of this Section 16, the party seeking indemnification
shall promptly notify the other party in writing, and permit that party upon its
request, to control the defense and/or settlement of the relevant claim.  Each
party shall make a reasonable effort to cooperate in such settlement and/or
defense and neither party shall settle any claim for which it is obligated under
this Section 16 without the prior written approval of the other party.

 

17.                                 CONFIDENTIALITY AND NON-DISCLOSURE

 

17.1                           Both parties acknowledge and agree that this
Agreement creates a privileged and confidential relationship between MDTX and
Company and that information concerning both parties’ business affairs,
customers, vendors, finances, properties, methods of operations, computer
programs and documentation, diagrams, verbal and written disclosures, drawings,
samples, technical descriptions, specific configurations, dimensions, materials,
concepts, developments, techniques, know-how, inventions, and other such
materials and  information, whether written or oral, is confidential in nature. 
All such information is hereinafter collectively referred to as “Confidential
Information.”  Neither party will use, directly or indirectly, for its own
benefit or the benefit of others, both during the term of this Agreement and
subsequent to its termination, any Confidential Information of the other party
which may be acquired or developed in connection with or as a result of the
performance of this Agreement without the prior written consent of the other
party.

 

17.2                           Both parties agree, except as directed by the
other party or provided in this Section 17.2, not to disclose any Confidential
Information of the other party to any person whatsoever at any time during or
after the term of this Agreement.  Upon termination of this Agreement and at a
party’s written request, each party will turn over to the other party all
documents, papers and other materials in its possession or control (except for
one copy that may be retained solely for archival purposes) that relate to the
other party or the Intellectual Property of the other party.  Both parties
further agree to bind its employees and subcontractors to the terms and
conditions of this Agreement.  Each party acknowledges that disclosure of any
Confidential Information of the other party by it may give rise to irreparable
injury to the other party, its subsidiaries and/or affiliated companies or the
owner of such information, inadequately compensable in damages.  Accordingly,
the disclosing party may seek and obtain injunctive relief against the breach or
threatened breach of the foregoing undertakings, in addition to any other legal
remedies that may be available.  Each party acknowledges and agrees that the
covenants contained herein are necessary for the protection of legitimate
business interests of the other party, its subsidiaries and/or affiliated
companies and are reasonable in scope and content.

 

17.3                           Each party’s obligation of non-disclosure and
non-use shall not apply to information (i) which at the time of its disclosure
to the receiving party is available to the public, (ii) which the receiving

 

17

--------------------------------------------------------------------------------


 

party can show was properly in its possession prior to disclosure, (iii) that is
published or otherwise becomes available to the public through no fault of the
receiving party, (iv) that the receiving party can show was received by it from
a third party without breach of a confidentiality obligation, (v) is
independently developed by the receiving party without use of any Confidential
Information of the other party, or (vi) is required to be disclosed by any
governmental agency, provided that the disclosing party shall give the other
party reasonable notice of such requirement and shall afford the other party the
opportunity to prevent such disclosure.

 

 

18.                                 NOTICES

 

Any notice or other communication required or permitted hereunder shall be in
writing and shall be delivered by (a) personal delivery, (b) expedited delivery
service, (c) facsimile transmission or (d) certified or registered mail, postage
prepaid, addressed as follows:

 

If to MDTX:

 

 

 

Medtronic Xomed, Inc.

 

6743 Southpoint Road North

 

Jacksonville, Florida 32216

 

Attn:  Mark J. Fletcher, President ENT Division

 

Tel:  (904) 279-7511

 

Fax:  (904) 281-2779

 

and

 

Jaime A. Frias, Esq., Vice President, Senior Legal Counsel

 

Tel:  (904) 332-2451

 

Fax:  (904) 332-8914

 

 

If to Company:

 

 

 

Vision-Sciences, Inc.

 

9 Strathmore Road

 

Natick, Massachusetts 01760

 

Attn:  Ron Hadani, President & CEO

 

Tel:  (845) 365-0600 (ext.116)

 

Fax:  (845) 365-0620

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Proskauer Rose LLP

 

1585 Broadway

 

New York, NY 10036

 

Attn:  Paul I. Rachlin, Esq.

 

Tel:  (212) 969-3640

 

Fax  (212) 969-2900

 

18

--------------------------------------------------------------------------------


 

Any party may, by notice given in accordance with this Section 18 to the other
party, designate another address or person for receipt of notices.

 

19.                                 GENERAL PROVISIONS

 

19.1                           This Agreement shall be governed in all respects
by the laws of the State of New York, without regard to any rules of conflict
and choice of laws that would require the application of laws of another
jurisdiction.

 

19.2                           This Agreement shall be binding on the parties
and their respective successors and assigns.  This Agreement constitutes the
entire Agreement between the parties with respect to the subject matter hereof
and supersedes all previous proposals, negotiations, representations or
commitments between the parties, both written and oral.  The terms of this
Agreement shall prevail in the event that there is a conflict or variance with
the terms and conditions of any purchase order form or other document submitted
by MDTX or with any invoice or other document submitted by Company.

 

19.3                           All rights and remedies conferred under this
Agreement or by any other instrument or law shall be cumulative and may be
exercised singularly or concurrently.

 

19.4                           The failure by either party to enforce any term
or condition of this Agreement, the written waiver of any term or condition of
this Agreement or the acceptance of any payment shall not be a waiver of further
enforcement of that or any other term or condition.

 

19.5                           The captions used herein are for convenience only
and shall not be considered in construing or interpreting the provisions hereof.

 

19.6                           If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

19.7                           Notwithstanding the termination or expiration of
this Agreement, it is acknowledged and agreed that the following provisions
shall survive any such termination in addition to such other provisions of this
Agreement which by their terms are intended to survive the termination of this
Agreement:  Sections 6.2, 9.3, 9.4, 11.1, 11.2, 12.1, 12.2, 15, 16.1, 16.2,
16.3, 17.1, 17.2, 17.3, 18 and 19.1.

 

19.8                           This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all such
counterparts together shall constitute but one and the same instrument.

 

19.9                           This Agreement shall not be valid until signed
and accepted by authorized representatives for each party, and no party shall be
bound by any change, alteration, amendment modification, termination or
attempted waiver of any of the provisions hereof unless in writing and signed by
an authorized officer of the party against whom it is sought to be enforced.

 

19

--------------------------------------------------------------------------------


 

19.10                     Without derogating from anything contained in
Section 2.3 hereof, neither this Agreement nor any rights granted hereby may be
assigned by either party without the other party’s prior written consent, such
consent not to be unreasonably withheld.  Any attempted assignment in violation
of the proceeding sentence shall be null and void.  Notwithstanding the
foregoing, consent shall not be required for an assignment of this Agreement
resulting from (i) a merger, reorganization, reincorporation or other
acquisition of a party or (ii) the sale of all or substantially all of the ENT
business of the Company.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the parties hereto.  In the
event that this Agreement is assigned by the Company to a direct competitor of
MDTX as a result of the sale of all or substantially all of the Company’s
otorhinolaryngological business to such competitor of MDTX, MDTX shall have the
right to terminate this Agreement upon written notice to the Company.

 

19.11                     Neither party shall be liable for any delay or failure
to perform in whole or in part, resulting from causes beyond such party’s
reasonable control, including, but not limited to, fires, war, terrorism,
strikes, insurrections, riots, embargoes, delays in transportation, inability to
obtain supplies of raw materials, or requirements or regulations of any
governmental and/or semi-governmental authority.  If such delay or failure
extends beyond thirty (30) days, the party not affected by the delay shall have
the right to terminate this Agreement upon written notice.

 

19.12                     Nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the parties to this Agreement and their
respective successors and permitted assigns.

 

19.13                     Upon execution of this Agreement, MDTX and the Company
shall issue a joint press release substantially in the form of Annex D hereto
(the “Release”).  The Company shall be entitled to file a redacted copy of this
Agreement with the Securities and Exchange Commission after review thereof by
MDTX, which review by MDTX shall be completed in a timely fashion.  Except to
the extent required by applicable law, neither party shall make any public
announcement or statement regarding the relationship of the parties hereunder
inconsistent with the Release or any public filings of either party without the
prior written consent of the other party, which shall not be unreasonably
withheld.

 

[END OF TEXT]

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date above written.

 

 

MEDTRONIC XOMED, INC.

VISION-SCIENCES, INC.

 

 

By: /s/ Mark Fletcher

 

 

By:

/s/ Ron Hadani

 

Name:

 

 

Name: Ron Hadani

Title: Pres US ENT

Title:   President & CEO

Date:  8/6/03

Date:

 

 

 

 

20

--------------------------------------------------------------------------------


 


C.            ANNEX A

 


PRODUCTS AND PRICING

 

 

[*]

 

 

21

--------------------------------------------------------------------------------


 

ANNEX B

 

 

[*]

 

 

 

22

--------------------------------------------------------------------------------


 

 

ANNEX C

 

[*]

 

 

23

--------------------------------------------------------------------------------


 

ANNEX D

 

FORM OF JOINT PRESS RELEASE

 

Medtronic Xomed and Vision Sciences Announce Distribution Agreement

Exclusive for ENT Products within the US and Canada

 

Jacksonville, Fla. and Natick, Mass. — August XX, 2003 — Medtronic Xomed, the
ear, nose and throat (ENT) business division of Medtronic, Inc. (NYSE: MDT) and
Vision-Sciences, Inc., (Nasdaq: VSCI) announced today that they have signed a
three-year distribution agreement under which Medtronic Xomed has become the
exclusive distributor in the U.S. and Canada of Vision Sciences’ Slide-On™
EndoSheath® System products within the field of otorhinolaryngology, including
head and neck surgery.  Medtronic Xomed will market and sell Vision Sciences’
ENT products, co-branded with both companies’ names and logos, through its
dedicated sales force.

 

[Suggested language: “We are excited about adding Vision Sciences’ EndoSheath
System products to our wide ranging ENT product line. We believe that the
Slide-On EndoSheath product line offers otolaryngologists and speech
pathologists the simplest and most economical way to perform diagnostic and
therapeutic flexible endoscopic procedures. We expect that these innovative
products will provide substantial benefits to the practice of
otorhinolaryngology, through significantly improved practice efficiency both in
the private practice and hospital settings, while continuing to provide patient
and provider safety.” stated Mark Fletcher, President of Medtronic Xomed.]

 

“We are extremely pleased to have Medtronic Xomed endorse the EndoSheath System
and become our marketing and distribution partner in the US and Canada for our
growing ENT product line. We expect these products to expand significantly the
use of the existing, widely installed base of diagnostic ENT endoscopes due to
their compatibility with existing models and because they also provide a
‘delivery system’ for procedures such as biopsy and sensory testing for
evaluation of swallowing disorders. We believe that the innovative EndoSheath
System, coupled with Medtronic Xomed’s highly professional and established sales
and marketing forces, will result in effective market penetration for the
products.  We look forward to a long and mutually rewarding relationship between
the two companies.” stated Ron Hadani, President and CEO of Vision-Sciences,
Inc.

 

Based in Jacksonville, Fla., Medtronic Xomed www.xomed.com is a global leader in
the market of medical devices for the treatment of ear, nose and throat diseases
and it is a leading manufacturer of surgical products for use by ENT
specialists. Medtronic Xomed is a part of Medtronic, Inc., www.medtronic.com,
the world’s leading medical technology company, providing lifelong solutions for
people with chronic disease.

 

Vision-Sciences, Inc. develops, manufactures and markets unique flexible
endoscopic products utilizing sterile disposable sheaths, the Slide-On
EndoSheath System, which enable physicians to perform diagnostic and therapeutic
procedures without the need for specialized endoscopes, while providing quick
and efficient product turnover and ensuring the patient a contaminant-free
product. Information about Vision Sciences products is available on the Internet
at www.EndoSheath.com, and company information is available at
www.visionsciences.com.

 

24

--------------------------------------------------------------------------------


 

Except for the historical information herein, the matters discussed in this news
release include forward-looking statements for the purposes of the safe harbor
protections under The Private Securities Litigation Reform Act of 1995. Future
results may vary significantly based on a number of factors including, but not
limited to, the availability of capital resources, risks in market acceptance of
new products and services and continuing demand for the same, the impact of
competitive products and pricing, seasonality, changing economic conditions and
other risk factors detailed in our most recent annual report and other filings
with the SEC.  The Company assumes no obligation to update any forward-looking
statements as a result of new information or future events or developments.

 ###

 

 

 

25

--------------------------------------------------------------------------------